Order entered September 25, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01019-CV

                                PHYLLIS SLICKER, Appellant

                                                 V.

                             LESLIE G. MARTIN, P.C., Appellee

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-11-15742

                                            ORDER
       Before the Court is appellant’s September 20, 2019 opposed motion for leave to file a

reply in support of her emergency motion to enforce notice of cash deposit in lieu of bond.

Attached to the motion is the reply she would like to file.

       We GRANT the motion and ORDER appellant to file the reply no later than September

27, 2019.

                                                       /s/    KEN MOLBERG
                                                              JUSTICE